February 9, 1967

Honorable Joe Resweber                 Opinion No. M-21
County Attorney
Harris County                          Re:   Tax statue of building
Houston, Texas                               owned by the Diocese of
                                             Oalveeton-Houston,  Roman
Dear Mr. R&weber :                           Catholic Church.
        In connection with your request for the opinion of this
office  on the above-captioned    matter, you have furnished u6
with numerous facts.    The pperty      which occasioned your request
is known a8 the “Chanbery,     located at 1700 San Jacinto Street,
Houston, Texas.    We quote the following    excerpt from the Memo-
randum Brief which accompanied your request:
                “The Aseeeaor and Collector          of Taxes,
          Rarrie County, Texas, by letter,           furnished
          the following  Information:
                “‘It is noted that the City of’ Houston
                has rejected the request for the bulld-
                lng, known aa the Chanaery, which is
                used for the following  purposes:
                t“(l)      Office to conduct the necessary
                           work of maintaining the Diocese
                           of Galveston-Houston, including
                           its seminary and orphanage;
                ))'(2)     Office’of     Superintendent of
                           Catholic     Schools of the entire
                           diocese;

                "' (3)     Office of the Matrimonial      Tri-
                           bunal of the diocese;
                “‘(4)      Offices  for the Catholic Youth
                           Organization,   the Saint Vincent
                           de Paul Society,   the Confraternity



                              - 86 -
    Honorable    Joe Resweber,     Page 2 (M-21)


                                ‘of Christian Doctrine,   the National
                                 Council of Catholic Men, the National
                                 Council of Catholic Women and the
                                 Diocesan Catholic paper;

                       “I (5)    Meeting rooms for   Catholic   organi-
                                 zations;
                       “‘(6)     Residence of the Chancellor     and
                                 three other priests;

                       ‘I’(7)    A chapel where religious   services
                                 for the public are held .I”
    In the MemorandumB??lef which you have furnished us, you have
    concluded that the property in gueation is not entitled to an
    exemption from state and county ad valorem taxes under Section
    5 of Article 7150, Vernon’s Clvll Statutes.
            Section 2 of Article       VIII of the Texas Constitution
    authorizes   the Legislature      to exempt certain classes and types
    of property from taxation.         The pertinent  provieions of this
    section read as follows:
                                the Legislature   may by general
                 laws, eximl;t from taxation           actual places
                 or [of] religious    worehlp, &o’any      property
                 owned by a church or by a strictly      religious
                 society  for the exclusive     use as a dwelling
                 place for the ministry of such church or reli-
                 gious society,    and which yields no revenue
                 whatever to such church or religious       society;
                 provided that such exemption shall not extend
                 to more property than is reasonably necessary
                 for a dwelling place and in no event more than
                 one acre of land; . . .”
              The following   provisions     of Article 7150, V.C.S.,     were
    enacted    in pursuance to the above quoted authorization:
                                 :.,
                        “The foi‘iowing property shall be exempt
                 from taxation;      to-wit:
                          “1 . Schoole and Churches -- Public
                 School     houses and actual places of religious


                                   - 87 -

.
      .       .




,Iionorable       Joe Resweber,    Page 3 (M-21)


                  worship, also any property owned by a church
                  or by a strictly    religious     society,  for the
                  exclusive  use as a dwelling place for the
                  ministers of such church or religious          society,
                  the books and furniture       therein and the grounds
                  attached to suah buildings       neaeasary for the
                  proper occupancy, use and enjoyment of the same,
                  and which yields no revenue whatever to such
                  church or religious     society;    provided that such
                  exemption as to the dwelling place for the minls-
                  tars shall not extend to more property than Is
                  reasonably necessary for a dwelling place and
                  In no event more than one acre of land . . . .‘I
           An additional       provision for exemption is contained            in
Article 7150b, V.C.S.,           whioh reads as follows:
                          “There Is hereby exempted from taxa-
                   tion any property owned exclusively        and in
                   fee by a church for the exclusive       use as a
                   dwelling place for the ministry of such church
                   and which property ylelde no revenue whatever
                   to such church; provided that such exemption
                   shall not extend to more property than is rea-
                   sonably necessary for a dwelling place and in                ‘5
                   no event more than one acre of land; and pro-
                   vlded further,   that the fact that the ministry
                   uses a portion of the dwelling as their study,
                   library or office   shall not prevent the property
                   from being considered as being used exclusively
                   as a dwelling place.     For purposes of this Act,
                    ‘church’ includes a strictly    religious     society;
                   and the ‘ministry   of such church’ means those
                   persons whose principal    occupation     is that of
                   serving In the clergy,    ministry,    priesthood     or
                   preebytery of an organized church or religion,
  c                whether they are assigned to a local church
                  ,parish, w-wwgue , cathedral or temple or to
                   some larger unit of the church organization           and
                   whether they perform administrative         functions
                   or not. ”
           In reaching your conclusion    that exemption           should be
,denied,    you make the following   statement:



                                     - 88 -
   honorable    Joe Resweber,   Page 4 (M-21)


                       “The property in question and the organi-
               i zition occupying same is in many respects
                 similar to the property for which an exemp-
                 tion from State and County ad valorem taxa-



            We do not regard Daughters of St. Paul, Inc., as decl-
   ‘sive of the question here under consideration.          In that case
    the court was concerned with whether a building owned by a
   ,non-profit  corporation   whose prlmary purpose was distribution
   of Roman Catholic literature      and religious   articles   principally
   by sale but also by gift to the general public was exempt from
    ad valorem taxes.     The building was used exclusively      by the cor-
   poration for sale of books and for nuns’ living quarters.             The
    court held that, under the facts,      the property waa not exempt
   as an “institution     of purely public charity” within the meaning
   of that phrase as it is used both in Section 2 of Article           VIII
   of the Texas Constitution      and Section 7 of Article     7150, V.C.S.
             Since there la a chapel In the Chancery where religious
   services    for the public are held, we think different        provisions
   of both the Constitution       and the statutes ars applicable,      to-wit:
   the provisions     for “actual places of religious      worship.”    We
   assume that In order for religious        services  for the public to be
   held, the Roman .Cathollc liturgy       and ritual la practiced
   regularly     in the Chancery, that 10 is open to the public and
   meets all requirements of canon law relative          to churches.     It IS
    certainly   not uncommon for churches to have rooms available          for
   other church activities       In addition to the sanctuary.       The other
   activities     which you have described and which are being carried
   on in the Chancery are not inconsistent         with work of the Church,
   and we do not think that the fact that they are carried on In
    the same building which houses the actual place of religious
   ,worship results     in a loss of the tax exemption.
                We are further of the opinion that the Chancery might
       well be exempt under the provisions    of Article   7150b, which
       specifically   provide that the “ministry of such church” includes
       persons serving in the clergy,   ministry,   priesthood   or presby-
       tery of an organized church or religion,     and further specifically
       provide that they need not be assigned to a local church parish
       in order to qualify for the exemption, but may be aaelgned to
.‘,.‘~“~sople,larger unit of the church organieation,    as is true in the
       ease here under consideration.

                                 - 89-
    c       .




Honorable       Joe Resweber,   Page 5 (M-21)


         We do not think that the fact that the Chancery is not
used exclusively    as a dwelling place by the Chancellor would
preclude exemption.      It seems clear that the Legislature intended
that the living    quarters for the ministry of a church were to
be exempt; so we cannot see that If a parsonage were attached
to a church It would lose its exempt status as not being used
"exclusively"    as a dwelling because of the church, or that
the church would lose Its exemption as an actual place of rell-
glous worship because of the parsonage.
         Analogous reasoning was used in Attorney Qeneral's
Opinion No. O-4909 (1943), which held that a school which con-
tained a chapel was exempt from ad valorem taxes,    We quote
the following    from page 2:
                       "Clearly the property in question is
                tax exempt unless It be decided that the use
                of the chapel for religious     exercises,   In
                addition    to the use of the entire building
                for school purposes,    destroys the exemption.
                The building if used exclusively      for either
                purpose would be tax exempt and we are not
                prepared to hold that the concurrence of the
                two exempt uses renders the property liable
                to taxation. "
          Attorney General's Opinion No. O-6211 (1944) held exempt
from ad valorem taxes a building owned by a church situated on
the same tract of land as the church building and dwelling place
of the minister.        The hall in question was used for "parish
meetings, meetings of Catholic Societies,           Maternity Guild,
Catholic Action, Catholic organizations,           Catholic Union of Texas,
religious     instruction   to children,  socials;    plays and once to
twice yearly      picnic dinners and dances are held;"
         In holding,   as we do, that the Chancery is exempt from
ad valoreti taxes, we specifically    limit our holding to the
partl,cularfacta     submitted for our consideration.
                            SUMMARY
                     Under the submitted facts,  the building
                known as the "Chancery" owned by the Diocese
                of Galveston-Houston,  Roman Catholic Church,



                                 - 90 "
Honorable   Joe Resweber,   Page 6 (M-21)


            is exempt from ad valorem tax.      Section
            2, Article   VIII, Texas Constitution;
            y+cp;      7150 and 7150b, Title 122, Ch.
              ) . . .
                                       Ycp@s very truly,


                                                 C. MARTIN
                                                 General of Texas
Prepared by Marietta McGregor Payne
Assistant Attorney! General
APPROVED:
OPINION COMMITTEE
Hawthorne Philllps, Chairman
W. V. Geppert, Co-Chairman
Arthur Sandlin
Ralph Rash
Malcolm Quick,
Kerns Taylor
Staff Legal Assistant
A. J. Carubbi, Jr.




                             - 91 -